LITE DEPALMA GREENBERG, LLC
Victor A. Afanador, Esq.
570 Broad Street, Suite 1201
Newark, New Jersey 07102
Tel: (973) 623-3000
Fax: (973) 623-0858
vafanador@litedepalma.com

Attorneys for Defendant, Davias Taylor

                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY

                                                 :
 UNITED STATES OF AMERICA                        :     DOCKET NO.: 19-cr-563-1 (FLW)
                                                 :
            v.                                   :   PETITION FOR ACTION ON THE
                                                 :   MODIFICATION OF CONDITIONS
 DAVIAS TAYLOR                                   :      OF PRETRIAL RELEASE

           Upon the application of the Defendant Davias Taylor through his counsel, Victor A.

Afanador, Esq., and upon the consent of Nicholas Zotti, United States Pretrial Services Officer

and the Office of the United States Attorney for the District of New Jersey;

           IT IS ON THIS        3rd      DAY OF          April                 , 2020

    SO ORDERED that the petition for the modification of conditions of the Defendant’s

pretrial release as set in the Order dated August 16, 2019 shall be modified as follows:

    1. The location monitoring condition is hereby removed; and

    2. All other conditions remain in effect.


         April 3, 2020
Dated: ____________________                     ________________________________________
                                                CHIEF JUDGE FREDA L. WOLFSON

Form and entry consented to:


 s/ J. Brendan Day                              /s/ Victor A. Afanador
J. Brendan Day, AUSA                            Victor A. Afanador
                                                Attorney for Defendant, Davias Taylor



820904.1
